              Case 2:21-cv-00296-JLR Document 35 Filed 05/19/21 Page 1 of 6




 1                                                                     THE HONORABLE JAMES L. ROBART

 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 9                                        AT SEATTLE
10   CLINT ENGELBRETSON, individually and
     on behalf of all others similarly situated,              No. 2:21-cv-00296-JLR
11
                              Plaintiff,                      STIPULATION AND [PROPOSED]
12                                                            ORDER TO STAY PROCEEDINGS
             v.
13                                                            NOTE ON MOTION CALENDAR:
     BAGELCODE USA, INC., a Washington                        MAY 18, 2021
14   corporation; GOOGLE LLC, a Delaware
     limited liability company; and GOOGLE
15   PAYMENT CORP., a Delaware corporation,
16                            Defendants.
17
18                                              STIPULATION
19           This Stipulation is made and entered into by and between Plaintiff Clint Engelbretson,
20
     individually and on behalf of all others similarly situated (“Plaintiff”), on the one hand, and
21
     Defendants Google LLC and Google Payment Corp. and Defendant Bagelcode USA, Inc.
22
     (“Defendants”) on the other hand (collectively, “the Parties”), in order to request a stay of
23
     proceedings in this action, including Defendants’ deadline to respond to Plaintiff’s Class
24
     Action Complaint, filed on March 5, 2021 (Dkt. No. 1) (“the Complaint”).
25
             The Parties request a stay pending a decision by the United States Judicial Panel on
26
27   Multidistrict Litigation (“JPML”) in the case styled In Re Google Play Store Simulated

28   Casino-Style Games Litigation, MDL Case No. 3001. The Parties stipulate to the following:

      Stipulation and [Proposed] Order to Stay Proceedings:            HILLIS CLARK MARTIN & PETERSON P.S.
      No 2:21-cv-00296-JLR - 1                                         999 Third Avenue, Suite 4600
                                                                       Seattle, WA 98104
                                                                       Tel: (206) 623-1745
               Case 2:21-cv-00296-JLR Document 35 Filed 05/19/21 Page 2 of 6




 1           1.       Plaintiff filed his Class Action Complaint on March 5, 2021
 2   (Dkt. No. 1).
 3           2.       Defendantsʼ deadline to file an answer or a responsive pleading to the
 4   Complaint is May 24, 2021 (Dkt. Nos. 11 and 17).
 5           3.       On April 19, 2021, the Court issued an Order granting the Parties’ Stipulation
 6
     to vacate the deadlines relating to initial disclosures, joint status report, and class certification
 7
     (Dkt. No. 33).
 8
             4.       On March 29, 2021, Plaintiff Maria Valencia Torres and Plaintiff Michael
 9
     Brown (see Chart of Cases At Issue (“Chart”), attached as Exhibit 1) filed a Motion for
10
     Transfer of Actions Pursuant to 28 U.S.C. § 1407 for Centralized Pretrial Proceedings to the
11
     Northern District of California (the “Transfer Motion”) in the litigation styled In Re Google
12
13   Play Store Simulated Casino-Style Games, MDL Case No. 3001, pending before the JPML.

14           5.       The Transfer Motion requested that the cases listed on the Chart be centralized

15   in the Northern District of California. The hearing on the Transfer Motion is presently set for

16   May 27, 2021.
17           6.       There are overlapping issues between this case and the cases at issue before the
18   JPML, and Defendants Google LLC and Google Payment Corp. intend to file a “Notice of
19   Tag-Along Case” in the JPML litigation.
20
             7.       On May 17, 2021, all Parties met and conferred and agreed that a stay is
21
     necessary and appropriate to preserve the Courtʼs resources and achieve the judicial
22
     economies that underlie 28 U.S.C. § 1407, and that the burden of duplicative litigation weighs
23
     heavily in favor of staying proceedings pending a resolution of the MDL transfer.
24
             8.       The Parties will advise this Court promptly upon the ruling on the Transfer
25
     Motion.
26
             9.       This Stipulation is made for good cause, without intention of delay, and
27
28   without in any way impacting or prejudicing any of the Partiesʼ respective rights. For

      Stipulation and [Proposed] Order to Stay Proceedings:           HILLIS CLARK MARTIN & PETERSON P.S.
      No 2:21-cv-00296-JLR - 2                                        999 Third Avenue, Suite 4600
                                                                      Seattle, WA 98104
                                                                      Tel: (206) 623-1745
              Case 2:21-cv-00296-JLR Document 35 Filed 05/19/21 Page 3 of 6




 1   example, Defendantsʼ defenses to the Complaint are preserved, and Defendants retain the
 2   right to file a motion under Federal Rule of Civil Procedure 12, a motion to compel
 3   arbitration, or any other motion after the stay is lifted without any impact or prejudice from
 4   agreeing to the stay. Plaintiff likewise retains any rights he may have, including to appear
 5   before the MDL panel and suggest the case should not be transferred without any impact or
 6
     prejudice from agreeing to the stay.
 7
             10.     If for any reason the Court declines to stay these proceedings, the Parties have
 8
     agreed that Defendants may file any motion, responsive pleading or otherwise respond to
 9
     Plaintiff’s Complaint within two weeks from the date the Court denies this Stipulation.
10
             11.     This is the first stipulation requesting a stay of proceedings in this action.
11
             NOW THEREFORE, in consideration of the foregoing, the Parties, by and through
12
13   their respective counsel, hereby STIPULATE and AGREE as follows:

14           1.      The proceedings of the present case are stayed, pending the issuance of a

15   decision by the United States Judicial Panel on Multidistrict Litigation in the case styled In Re

16   Google Play Store Simulated Casino-Style Games Litigation, MDL Case No. 3001. The
17   Parties will promptly notify this Court of the JPML decision regarding the Transfer Motion.
18           2.      If the Court for any reason declines to grant this Stipulation, Defendants will
19   have an extension of time of two weeks, starting from the date of the order denying this
20
     Stipulation, to file any motion, responsive pleading or otherwise respond to Plaintiff’s
21
     Complaint.
22
23   //
24
     //
25
26   //
27
28   //

      Stipulation and [Proposed] Order to Stay Proceedings:          HILLIS CLARK MARTIN & PETERSON P.S.
      No 2:21-cv-00296-JLR - 3                                       999 Third Avenue, Suite 4600
                                                                     Seattle, WA 98104
                                                                     Tel: (206) 623-1745
              Case 2:21-cv-00296-JLR Document 35 Filed 05/19/21 Page 4 of 6




 1           IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 2   DATED this 18th day of May, 2021.
 3
                                                   HILLIS CLARK MARTIN & PETERSON P.S.
 4
 5
                                                   By    s/Jake Ewart
 6                                                       Eric D. Lansverk, WSBA #17218
                                                         Jake Ewart, WSBA #38655
 7                                                       Alexander M. Wu, WSBA #40649
                                                         999 Third Avenue, Suite 4600
 8                                                       Seattle, WA 98104
                                                         Tel: (206) 623-1745; Fax: (206) 623-7789
 9                                                       E-mail: eric.lansverk@hcmp.com
                                                         jake.ewart@hcmp.com; alex.wu@hcmp.com
10
                                                         Admitted Pro Hac Vice
11                                                       BAKER & MCKENZIE LLP
12                                                       Teresa H. Michaud
                                                         10250 Constellation Boulevard, Suite 1850
13                                                       Los Angeles, CA 90067
                                                         Tel: (310) 201-4728; Fax: (310) 201-4721
14                                                       Email: Teresa.michaud@bakermckenzie.com
15                                                       Bradford K. Newman
                                                         Alexander G. Davis
16                                                       600 Hansen Way
                                                         Palo Alto, CA 94304
17                                                       Tel: (650) 856-2400; Fax: (650) 856-9299
                                                         Email: bradford.newman@bakermckenzie.com;
18                                                       alexander.davis@bakermckenzie.com
19                                               Attorneys for Defendants
                                                 Google LLC and
20                                               Google Payment Corp.
21
22
23
24
25
26
27
28

      Stipulation and [Proposed] Order to Stay Proceedings:           HILLIS CLARK MARTIN & PETERSON P.S.
      No 2:21-cv-00296-JLR - 4                                        999 Third Avenue, Suite 4600
                                                                      Seattle, WA 98104
                                                                      Tel: (206) 623-1745
             Case 2:21-cv-00296-JLR Document 35 Filed 05/19/21 Page 5 of 6




 1
                                                  CALFO EAKES LLP
 2
 3                                                By s/Emily Dodds Powell
                                                  Emily Dodds Powell, WSBA #49351
 4                                                1301 Second Avenue, Suite 2800
                                                  Seattle, WA 98101
 5                                                Phone: (206) 407-2200
                                                  Fax: (206) 407-2224
 6                                                Email: emilyp@calfoeakes.com

 7                                                PAUL HASTINGS LLP

 8                                                      Behnam Dayanim (Admitted Pro Hac Vice)

 9                                                      2050 M Street NW
                                                        Washington, DC 20036
10                                                      Phone: (202) 551-1737
                                                        Fax: (202) 551-0237
11                                                      Email: bdayanim@paulhastings.com

12                                                      Andy LeGolvan, WSBA #53418
                                                        4747 Executive Drive, Twelfth Floor
13                                                      San Diego, CA 92121
                                                        Phone: (858) 458-3006
14                                                      Fax: (858) 458-3005
                                                        Email: andylegolvan@paulhastings.com
15
                                                        Sean David Unger (Admitted Pro Hac Vice)
16
                                                        101 California Street, 48th Floor
17                                                      San Francisco, CA 94111
                                                        Phone: (415) 856-7100
18                                                      Fax: (415) 856-7100
                                                        Email: seanunger@paulhastings.com
19
                                                  Attorneys for Defendant Bagelcode USA, Inc.
20
21
22
23
24
25
26
27
28

     Stipulation and [Proposed] Order to Stay Proceedings:           HILLIS CLARK MARTIN & PETERSON P.S.
     No 2:21-cv-00296-JLR - 5                                        999 Third Avenue, Suite 4600
                                                                     Seattle, WA 98104
                                                                     Tel: (206) 623-1745
              Case 2:21-cv-00296-JLR Document 35 Filed 05/19/21 Page 6 of 6




 1
                                                   By    s/Eric R. Draluck
 2                                                       Eric R. Draluck, WSBA No. 19881
                                                         271 Winslow Way E., Suite 11647
 3                                                       Bainbridge Island, WA 98110
                                                         Tel: 206.424.0234
 4                                                       Email: eric@dralucklaw.com

 5                                                        Steven L. Woodrow (Admitted Pro Hac Vice)
                                                          swoodrow@woodrowpeluso.com
 6                                                        Patrick H. Peluso (Admitted Pro Hac Vice)
                                                          ppeluso@woodrowpeluso.com
 7                                                        WOODROW & PELUSO, LLC
                                                          3900 East Mexico Ave., Suite 300
 8                                                        Denver, Colorado 80210
                                                          Tel: (720) 213-0675;
 9                                                        Fax.: (303) 927-0809
10                                                 Attorneys for Plaintiff
                                                   Clint Engelbretson, individually and on behalf of all
11                                                 others similarly situated
12
13                                                   ORDER
14           PURSUANT TO STIPULATION IT IS SO ORDERED. The proceedings of the
15   present case are stayed, pending the issuance of a decision by the United States Judicial Panel
16   on Multidistrict Litigation in the case styled In Re Google Play Store Simulated Casino-Style
17
     Games Litigation, MDL Case No. 3001. The Parties will promptly notify this Court of the
18
     JPML decision regarding the Transfer Motion.
19
20
21
             DATED this 19th day of May, 2021.
22
23
24
25                                                      A
                                                   THE HONORABLE JAMES L. ROBART
26
27
28

      Stipulation and [Proposed] Order to Stay Proceedings:
      No 2:21-cv-00296-JLR - 6
